 


109 HR 2910 IH: To amend the Radiation Exposure Compensation Act to include the Territory of Guam in the list of affected areas with respect to which claims relating to atmospheric nuclear testing shall be allowed, and for other purposes.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2910 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Ms. Bordallo introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Radiation Exposure Compensation Act to include the Territory of Guam in the list of affected areas with respect to which claims relating to atmospheric nuclear testing shall be allowed, and for other purposes. 
 
 
1.Definition of affected area to include additional downwind area exposed to radiationSection 4(b)(1) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) is amended— 
(1)by striking and at the end of subparagraph (B); and
(2)by adding at the end the following: 
 
(D)the Territory of Guam; and . 
2.Eligibility to file a claim based on presence during period of testing 
(a)Claims relating to leukemiaSection 4(a)(1)(A)(i) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) is amended— 
(1)in subclauses (I) and (II), by inserting described in subparagraph (A), (B), or (C) of subsection (b)(1) after affected area;  
(2)in subclause (II)— 
(A)by striking in the before affected area and inserting in an; and  
(B)by striking or at the end; 
(3)by redesignating subclause (III) as subclause (V); and  
(4)by inserting after subclause (II) the following: 
 
(III)was physically present in the affected area described in subsection (b)(1)(D) for a period of at least 1 year during the period beginning on June 30, 1946, and ending on August 18, 1958; 
(IV)was physically present in the affected area described in subsection (b)(1)(D) for the period beginning on April 25, 1962, and ending on November 4, 1962; or. 
(b)Claims relating to specified diseasesSection 4(a)(2) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) is amended— 
(1)in subparagraphs (A) and (B)— 
(A)by striking in the before affected area and inserting in an; and 
(B)by inserting described in subparagraph (A), (B), or (C) of subsection (b)(1) after affected area; 
(2)in subparagraph (B), by striking or at the end; 
(3)by redesignating subparagraph (C) as subparagraph (E); and 
(4)by inserting after subparagraph (B) the following: 
 
(C)was physically present in the affected area described in subsection (b)(1)(D) for a period of at least 2 years during the period beginning on June 30, 1946, and ending on August 18, 1958, 
(D)was physically present in the affected area described in subsection (b)(1)(D) for the period beginning on April 25, 1962, and ending on November 4, 1962, or . 
3.Conforming amendments 
(a)Claims relating to LeukemiaSection 4(a)(1) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) is amended— 
(1)in subparagraphs (A)(ii)(I) and (B)(i), by striking in subclause (I) or (II) and inserting in subclause (I), (II), (III), or (IV); 
(2)in subparagraph (A)(ii)(I), by striking in clause (i)(III) and inserting in clause (i)(V); and 
(3)in subparagraph (B)(ii), by striking in subclause (III) and inserting in subclause (V). 
(b)Claims relating to Specified DiseasesSection 4(a)(2) of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) is amended— 
(1)by striking in subparagraph (A) or (B)) and inserting in subparagraph (A), (B), (C), or (D)); and 
(2)by striking in subparagraph (C)) and inserting in subparagraph (E)). 
(c)Determination and payment of claimsSection 6 of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note) is amended— 
(1)in subsections (b)(2)(C) and (c)(2)(B), by striking under section 4(a)(2)(C) and inserting under section 4(a)(2)(E); and 
(2)in subsections (c)(2)(A) and (e), by striking or (a)(2)(B) of section 4 each place that it appears and inserting (a)(2)(B), (a)(2)(C), or (a)(2)(D) of section 4.  
 
